JONES, JUDGE:
The claimant, Ralph Waugh, and the respondent, Department of Highways, have submitted to the Court an agreed statement of facts pertinent to the decision of this case and said facts are stipulated by the parties as follows:
*251In the summer of 1971, employees of the respondent were engaged in the construction of a sub-station at Kanawha Head in Upshur County, at a location where for many years the respondent had stored salt and other abrasives. During the construction of the sub-station the respondent’s employees pushed a great quantity of salt and dirt over and upon the claimant’s property and over a cliff into the claimant’s spring, located about 15 feet from the respondent’s right of way line. The respondent had no easement or agreement of any kind with the claimant which would justify such encroachment. Upon investigation the respondent has determined that the spring was rendered unfit for use and was still contaminated and unusable in January 1973. It was further determined by the respondent that the salt cannot be completely removed from the spring because it is in and between the rocks and crevasses of the cliff and surrounding earth. As a result of said contamination, the claimant, who is 86 years old, has personally carried water from a half-mile away for approximately one and one-half years. Several estimates of cost of drilling a well to replace the claimant’s water supply were obtained, the lowest being $700.00 which the respondent admits is fair and reasonable.
The Court is of opinion that the foregoing stipulated facts are a proper basis for an award in this case and, accordingly, an award is hereby made to the claimant, Ralph Waugh, in the amount of $700.00.
Award of $700.00.